JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *677for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j).-Upon consideration of the foregoing and the motion for appointment of counsel, it is
ORDERED that the motion for appointment of counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s orders filed June 30, 2014, and August 27, 2014, be affirmed. The district court did not abuse its discretion by dismissing appellant’s complaint without prejudice for failure to comply with Federal Rule of Civil Procedure 8(a), which requires “a short and plain statement of the claim showing that the pleader is entitled to relief,” in order to “give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (internal quotation marks omitted); see also Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004). The dismissal without prejudice allows appellant to file a new complaint that complies with Rule 8(a).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk USCA Case # 14-5216 Document # 1582755 Filed: 11/10/2015 Page 1 of 2 is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.